Sherman, J.
For the reasons stated in the prevailing opinion in People v. Heath (237 App. Div. 209), handed down herewith, the judgment of conviction was correct but the sentence imposed does *212not conform to the statute; therefore, the said judgment should be affirmed, the sentence set aside as illegal, the order appealed from reversed, and defendant remanded for resentence.
Finch, P. J., O’Malley and Townley, JJ., concur; Martin, J., dissents and votes for affirmance of said judgment and order.